DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 6, 7, 10, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101).  Batista (US 2018/0310623) is being used as an English language equivalent for Batista (WO 2017/068101).
With respect to the limitations of claim 1, Paprocki teaches an aerosol delivery device configured to yield an inhalable substance (0050, aerosol), the aerosol delivery device comprising: a control body having a closed distal end and an open engaging end (Figs 1-3, housing 2, open end 3, 0051); a heating member (Figs 2, 3, heater segments 20, 0055); a control component located within the control body and configured to control the heating member (Fig 2, 0052, 0053, electrical control circuitry 7 may include a controller, such as a microprocessor arrangement, configured and arranged to control the heating of the smokable material); a power source (Figs 2, power source 8, 0053) located within the control body and configured to provide power to the control component; and a removable aerosol source member that includes an inhalable substance medium, the aerosol source member being configured to be inserted into the engaging end of the control body (Figs 1, 2, smokeable material 5 may be in the form of a cartridge or cassette or rod which is inserted into the apparatus 1, 0051, 0052) and defining a heated end (end of 5 inserted into heating chamber 4) and a mouth end (opposite end of inserted end of 5), the heated end configured, when inserted into the control body, to be positioned proximate the heating member (Fig 2, heater segments 20 proximate inserted end of 5), the heating member is configured to provide heat to at least a portion of the aerosol source member so as to form an inhalable aerosol (0051), 
Paprocki discloses the claimed invention except for the flexible heating member is planar, and the flexible heating member is positioned around the heating cylinder such that the flexible heating member comprises a single wrap around the heating cylinder; the flexible heating member comprises at least one heater circuit; explicitly showing the heating member extends a full length of the inhalable substance medium of the aerosol source member.
However, Zuber discloses the flexible heating member is planar (Figs 3, 4, 5, heating elements 113, 213, 214), and the flexible heating member (113, 213, 214) is positioned around the heating cylinder (0056) such that the flexible heating member comprises a single wrap around the heating cylinder (Fig 3, shows heating elements with single wrap around wrapper 109, 209, 0006, 0025); the flexible heating member comprises at least one heater circuit (heating elements 113, 213, 214) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki having the flexible heating member surrounding a heating cylinder with the flexible heating member is planar, and the flexible heating member is positioned around the heating cylinder such that the flexible heating member comprises a single wrap around the heating cylinder; the flexible heating member comprises at least one heater circuit of Zuber for the purpose of providing a known heating element configuration that maximizes the aerosol delivery amount, while substantially reducing or minimizing the amount of aerosol escaping from the upstream portion of the aerosol forming substrate (0051).
Moreover, Susa explicitly discloses the heating member (Fig 5, coil heater 172, Col 12) extends a full length of the inhalable substance medium (formed body 88, Col 6, Line 50 through Col 7, Line 42) of the aerosol source member is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber having the flexible heating member comprises at least one heater circuit with the heating member extends a full length of the inhalable substance medium of the aerosol source member of Susa for the purpose of providing a known heating member configuration that creates a supersaturated vapour that improves the generation of aerosol in the aerosol generation device (Col 7, Lines 25-30).
Additionally, Batista explicitly discloses the heating member (Figs 1-5, heating element 2, heating segments 25, 0109) extends a full length of the inhalable substance medium (aerosol generating article 1, 0104, aerosol-forming substrate) of the aerosol source member is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber having the flexible heating member comprises at least one heater circuit with the heating member extends a full length of the inhalable substance medium of the aerosol source member of Batista for the purpose of providing a known heating member configuration that improves the generation of aerosol in the aerosol generation device by efficient heat transfer (0007)
With respect to the limitations of claims 6, 7, 10, 12, 15 and 20, Paprocki teaches the inhalable substance medium includes tobacco or a tobacco-derived material (0050); at least a portion of the inhalable substance medium comprises at least one of tobacco-containing beads, tobacco shreds, tobacco strips, pieces of a reconstituted tobacco material (0050), and a tobacco cast sheet; the aerosol source member includes filter material (0052, filter) located proximate the mouth end of the aerosol source member the control body further includes one or more ventilation openings (Fig 12, air inlet orifice 60, 0074) configured to allow entry of ambient air into the control body; the power source comprises a battery (0053, power source 8 may be a battery); the aerosol source member defines an outer surface (see figures 1, 2, smokeable material 5), and the fluid passage along the length of the aerosol source member is substantially limited to passage within the aerosol source member (0052).

Claims 2, 13 and 14 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Plojoux (US 2014/0305449) 
With respect to the limitations of claims 2, 13 and 14, Batista discloses the heating member is in direct contact with the inhalable substance medium (Fig 5, 0007).  Paprocki in view of Zuber and Susa or Batista is silent to further comprising a puff-activated switch that actuates current flow from the power source to the heating member; further comprising a manually operated pushbutton that actuates current flow from the power source to the heating member.  
However, Plojoux discloses further comprising a puff-activated switch that actuates current flow from the power source to the heating member (0038); further comprising a manually operated pushbutton that actuates current flow from the power source to the heating member (0038) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista silent to a current actuating switch with the further comprising a puff-activated switch that actuates current flow from the power source to the heating member; further comprising a manually operated pushbutton that actuates current flow from the power source to the heating member of Plojoux for the purpose of providing a known automatic or manual switch that enables activation of the electric heater for a user to initiate a puff (0038).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Davis (US 2015/0059780).
With respect to the limitations of claims 3 and 5, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention except for the control component is configured to provide an operating current that is at or between a range of approximately 2.5 Amps to approximately 10 Amps; the control component is configured to establish a time to reach temperature of less than approximately 10 seconds.  However, Davis discloses the control component is configured to provide an operating current that is at or between a range of approximately 2.5 Amps to approximately 10 Amps (0008, 0.2 to 12 amps); the time to reach temperature of less than approximately 10 seconds (0008, a time for about 1 second to 3 seconds) is known in the art.  It would have been obvious for one having ordinary skill in the art to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a control component silent to an operating current and time with the control component is configured to provide an operating current that is at or between a range of approximately 2.5 Amps to approximately 10 Amps; the control component is configured to establish a time to reach temperature of less than approximately 10 seconds of Davis for the purpose of providing a known operating current and time that allows for efficient heating of the heating member upon application of an electrical current (0008).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Fernando (US 2009/0230117).
With respect to the limitations of claim 4, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention except for the control component is configured to provide up to approximately 96% efficiency of the power source.  However, Fernando discloses the control component (Fig 4, controller 417) is configured to (Fig 4, switches S1, S2, S3, supercapacitors 409 and 411, 0066) provide for an efficient power source (0069).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a control component with the control component is configured to provide for an efficient power source of Fernando for the purpose of providing a known controller, switch and supercapacitor configuration that allows for an efficient power supply for an electrically heated aerosol generating system (0069).
Paprocki in view of Zuber, Susa or Batista and Fernando discloses the claimed invention except for achieving a 96% power source efficiency.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have a 96% power source efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable efficiency levels involves only routine skill in the art (see MPEP 2144.04).

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Robinson (US 2008/0092912).
With respect to the limitations of claim 8, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention except for at least a portion of the inhalable substance medium comprises an extruded structure that includes tobacco or a tobacco-derived material.  However, Robinson discloses at least a portion of the inhalable substance medium comprises an extruded structure that includes tobacco or a tobacco-derived material (Fig 1, cartridge 85, 0103, 0104) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having an inhalable substance medium with the inhalable substance medium comprises an extruded structure that includes tobacco or a tobacco-derived material of Robinson for the purpose of using known aerosol-forming materials that are suitable be used in a cartridge (0104).

Claims 9, 11 and 20 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Worm (US 2013/0037041).
With respect to the limitations of claims 9, 11 and 20, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention but is silent to the aerosol source member includes an overwrap comprising a paper material that surrounds the inhalable substance medium; the mouth end of the aerosol source member is partially occluded; the fluid passage along the length of the aerosol source member is substantially limited to passage within the aerosol source member.
  However, Worm discloses the aerosol source member includes an overwrap comprising a paper material (Fig 4a, cartridge body 305, 0056) that surrounds the inhalable substance medium (Fig 4a, inhalable substance 350, 0066); the mouth end of the aerosol source member (Figs 1, 2, 6, cartridge 300, 0054) is partially occluded (Figs 1, 2, 6, filter 390, 0080); the fluid passage along the length of the aerosol source member is substantially limited to passage within the aerosol source member (0102) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having an aerosol source member with the aerosol source member includes an overwrap comprising a paper material that surrounds the inhalable substance medium; the mouth end of the aerosol source member is partially occluded of Worm for the purpose of forming a known cartridge body and filter configuration that is suitable for retaining the inhalable substance medium therein (0056) and providing for a suitable filtering capacity (0080).  Additionally, it would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a fluid passage along the length of the aerosol source member with the fluid passage along the length of the aerosol source member is substantially limited to passage within the aerosol source member of Worm for the purpose of maximizing aerosol formation within the interior space of the tubular inhalable substance, thereby achieving the desired aerosol formation (0102).

Claims 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Kieckbusch (US 2014/0299137).
With respect to the limitations of claims 16, 17, 18 and 19, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention except for further comprising a current regulating component configured to regulate a previously initiated current flow from the power source to the heating member; the current regulating component comprises a time-based component; the current regulating component is configured to stop current to the electrical heating member once a defined temperature has been achieved; the current regulating component is configured to cycle the current to the electrical heating member off and on once a defined temperature has been achieved so as to maintain the defined temperature for a defined period of time.  
However, Kieckbusch discloses further comprising a current regulating component (Fig 4C, power converter 175, current sensing component 178, 0038) configured to regulate a previously initiated current flow from the power source to the heating member (0004; regulate one of current of the voltage); the current regulating component comprises a time-based component (Fig 4C, timer 170, 0038); the current regulating component is configured to stop current to the electrical heating member once a defined temperature has been achieved (0076, selectively providing power); the current regulating component is configured to cycle the current to the electrical heating member off and on once a defined temperature has been achieved so as to maintain the defined temperature for a defined period of time (0076, selectively providing power)  is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a control component in connection with a heating member with the further comprising a current regulating component configured to regulate a previously initiated current flow from the power source to the heating member; the current regulating component comprises a time-based component; the current regulating component is configured to stop current to the electrical heating member once a defined temperature has been achieved; the current regulating component is configured to cycle the current to the electrical heating member off and on once a defined temperature has been achieved so as to maintain the defined temperature for a defined period of time of Kieckbusch for the purpose of providing a known configuration for provide a feedback signal to the power converter to allow for regulation of the magnitude of a power converter output voltage to a heating element (Abstract, 0005).

Claims 61 and 62 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Bellinger (US 2016/0360786).
With respect to the limitations of claims 61 and 62, Paprocki in view of Zuber  and Susa or Batista discloses claimed invention except for the flexible heating member includes two or more heater circuits; at least two of the two or more heater circuits are independent controllable.  However, Bellinger discloses the flexible heating member includes two or more heater circuits (Figs 3, 4, first heating element 132, second heating element 310, 0025, 0026); at least two of the two or more heater circuits are independent controllable (0049, 0050) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a flexible heating member with the flexible heating member includes two or more heater circuits; at least two of the two or more heater circuits are independent controllable of Bellinger for the purpose of providing a known heater configuration that facilities a finer aerosol which leads to improved absorption and improving the quality of the vapor (0027).

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being obvious over Paprocki (US 2016/0255879) in view of Zuber (US 2011/0126848) and Susa (US 6,125,853) or Batista (WO 2017/068101) as applied to claim 1, further in view of Verluer (US 2015/0305409).
With respect to the limitations of claims 63 and 64, Paprocki in view of Zuber and Susa or Batista discloses the claimed invention except for the flexible heating member comprises an internal conductive layer surrounded by a cover layer on one side and a base layer on the opposite side; cover and base layers are constructed of a polymide material, and the internal conductive layer is constructed of one or more flexible copper layers.  However, Vertuer discloses the flexible heating member comprises an internal conductive layer surrounded by a cover layer on one side and a base layer on the opposite side; cover and base layers are constructed of a polymide material, and the internal conductive layer is constructed of one or more flexible copper layers (Figs 2, 2A, 2B, heating element 214a, non-conductive material, such as a polyimide flex harness material, with a conductive material, such a copper or other metal wiring shaped into a wire or flat ribbon) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invnetion to adapt the aerosol delivery device of Paprocki in view of Zuber and Susa or Batista having a flexible heating member with the flexible heating member comprises an internal conductive layer surrounded by a cover layer on one side and a base layer on the opposite side; cover and base layers are constructed of a polymide material, and the internal conductive layer is constructed of one or more flexible copper layers of Vertuer for the purpose of forming a known heating element configuration that is suitable for heating a smokeable material to a desired vaporizing temperature (0048)

Response to Amendments
Claims 1-20 and 61-86 are pending.
Claims 21-60 are cancelled.
Claims 65-86 are withdrawn.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
The applicant has argued on pages 11-13 about claims 1-20 and 61-64 that the combination of Paprocki in view of Susa or Batista is improper because Paprocki discloses heater segments separated by isolators which is not combinable with the heater that extends a whole length of Susa or Batista and lacks the motivation to combine and uses impermissible hindsight reconstruction (Remarks, page 11, pars 2, 3; page 12, pars 3, 4), the examiner respectfully disagrees.  
Under BRI (broadest reasonable interpretation), the heater segments 20 in combination with isolators 30 of Paprocki can be considered as a heater member assembly that extends a full length of the inhalable substance medium.  Susa or Batista was added to explicitly show that the heating member extending a full length of the inhalable substance medium is known in the art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally the motivation or rationale to combine prior art references is supported by KSR, as seen below.  
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations. 
Rationales C, D and G support and provide the motivation and rationale for the combination of Paprocki in view Susa or Batista.  
The examiner asserts that applying a known technique to a known device ready for improvement would yield predictable results. That is, it would have been recognized by one of ordinary skill in the art that applying the known technique as taught by Susa or Batista to the heater member of Paprocki would have yielded predicable results and resulted in an improved system, namely, providing a heating member extending a full length of the inhalable substance medium of Susa or Batista to improve the device of Paprocki by providing a known heating member configuration that creates a supersaturated vapour that improves the generation of aerosol in the aerosol generation device.
Similarly, the examiner further asserts that combining prior art elements according to known methods would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known heating member length as taught by Susa or Batista to the aerosol generation method of Paprocki would have yielded predicable results and resulted in an improved method, namely, providing a heating member extending a full length of the inhalable substance medium of Susa or Batista to improve the aerosol generation method of Paprocki by providing a known heating member configuration that creates a supersaturated vapour that improves the generation of aerosol in the aerosol generation device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/2/2022